EXHIBIT 99.1 NEWS RELEASE CONTACT: Lester A. Aaron Chief Financial Officer 818-591-9800 UNICO AMERICAN CORPORATION REPORTS FIRST QUARTER 2 Woodland Hills, CA, May 13, 2010 – Unico American Corporation (NASDAQ – “UNAM”) (“Unico,” the “Company”), announced today its consolidated financial results for the three months ended March 31, 2010.For the three months ended March 31, 2010, revenues were $9.9 million and net income was $0.5 million ($0.09 diluted income per share) compared with revenues of $10.6 million and net income of $1.0 million ($0.18 diluted income per share) for the three months ended March31, 2009. As of March 31, 2010, the Company had cash and investments (at amortized cost) of $137.0 million.Of that amount, $121.2 million, or 88%, were in long-term fixed maturity investments, and 78% of those long-term fixed maturity investments were U.S. treasury securities. Stockholders’ equity was $73.7 million as of March 31, 2010, or $13.89 per common share including unrealized after-tax investment gains of $2.6 million, compared to Stockholders’ equity of $73.3 million as of December 31, 2009, or $13.82 per common share including unrealized after-tax investment gains of $2.7 million. The marketplace continued to soften during the first quarter of 2010, causing further decline in the Company’s sales. Nonetheless, the Company remains optimistic and anticipates that its work to expand the Company’s products and services will ultimately prove successful.As the Company continues that work, it is also reducing expenses and deploying new procedures in order to maintain maximum efficiency. Headquartered in Woodland Hills, California, Unico is an insurance holding company that underwrites property and casualty insurance through its insurance company subsidiary; provides property, casualty, and health insurance through its agency subsidiaries; and through its other subsidiaries provides insurance premium financing and membership association services. Unico has conducted the majority of its operations through its subsidiary Crusader Insurance Company since 1985. For more information concerning Crusader Insurance Company, please visit the Crusader’s Web site at www.crusaderinsurance.com. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Certain statements contained herein that are not historical facts are forward-looking. These statements, which may be identified by forward-looking words or phrases such as “anticipate,” “believe,” ”expect,” “intend,” “may,” “should,” and “would,” involve risks and uncertainties, many of which are beyond the control of the Company. Such risks and uncertainties could cause actual results to differ materially from these forward-looking statements. Factors which could cause actual results to differ materially include underwriting actions not being effective, rate increases for coverages not being sufficient, premium rate adequacy relating to competition or regulation, actual versus estimated claim experience, regulatory changes or developments, unforeseen calamities, general market conditions, and the Company’s ability to introduce new profitable products. Financial Tables Follow – 1 UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS UNAUDITED ($ in thousands) March 31 December 31 ASSETS Investments Available for sale: Fixed maturities, at fair value (amortized cost:March 31, 2010 $121,227; December 31, 2009 $128,441) $ $ Short-term investments, at cost Total Investments Cash 8 Accrued investment income Premium and notes receivable, net Reinsurance recoverable: Paid losses and loss adjustment expenses Unpaid losses and loss adjustment expenses Deferred policy acquisition costs Property and equipment (net of accumulated depreciation) Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Unpaid losses and loss adjustment expenses $ $ Unearned premium Advance premium and premium deposits Income taxes payable 95 - Accrued expenses and other liabilities Total Liabilities $ $ STOCKHOLDERS'EQUITY Common stock, no par – authorized 10,000,000 shares; issued and outstanding shares 5,306,204 at March 31, 2010, and 5,306,204 at December 31, 2009 $ $ Accumulated other comprehensive income Retained earnings Total Stockholders’ Equity $ $ Total Liabilities and Stockholders' Equity $ $ 2 UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) ($ in thousands, except per share) Three Months Ended March 31 REVENUES Insurance Company Revenues Premium earned $ $ Premium (ceded) ) ) Net premium earned Net investment income Other income Total Insurance Company Revenues Other Revenues from Insurance Operations Gross commissions and fees Investment income 1 - Finance charges and fees 86 99 Other income 1 2 Total Revenues EXPENSES Losses and loss adjustment expenses 4,635 Policy acquisition costs Salaries and employee benefits Commissions to agents/brokers Other operating expenses Total Expenses Income Before Taxes Income Tax Expense Net Income $ $ PER SHARE DATA: Basic Earnings Per Share $ $ Weighted Average Shares Diluted Earnings Per Share $ $ Weighted Average Shares 3 UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) ($ in thousands) For the Three Months Ended March 31 Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash from operations Depreciation 31 49 Bond amortization, net 11 85 Changes in assets and liabilities Premium, notes and investment income receivable ) ) Reinsurance recoverable Deferred policy acquisition costs ) Other assets ) (9 ) Unpaid losses and loss adjustment expenses ) ) Unearned premium ) Advance premium and premium deposits Accrued expenses and other liabilities (9
